DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Double Patenting rejections claims 3-16 are withdrawn in view of the Terminal Disclaimer filed 6/152022, denoting application 17339874, and Patents 9123157 and 8812954.  

Response to Arguments
Argument 1: Applicant argues on page 7-9 in the filing on 6/15/2022 that the cited prior art does not teach “at least one object located inside the second virtual space is visible from viewpoints located inside the replicated at least a portion of the first virtual space of each of the parallel instances” in claim 1.
Response to Argument 1: Respectfully, WoW Glitch - Blood Furnace Instance," by c0ncept shows objects inside the second virtual space (main world, a common space), such as the stairs, floor, walls, floor graphic textures, wall graphic textures, etc.  These objects are viewable from the first virtual space (dungeon instance) as well.  In the dungeon, the character turns around and walks through the portal.  The shared graphics of the stairs, floor, walls, etc. are visible.  Thus, at least one object located inside the second virtual space is visible from within the replicated first virtual space.  See rejection below for more details.  
Applicant’s arguments focus on player-controlled avatars not being viewed from within the dungeon, nor being shown on the mini-map.  Respectfully, the term “object” is very broad, and can refer to any displayed graphics or textures, not just player-controlled avatars.  If the Applicant intends for objects to refer to player-controlled avatars or other animated graphics, the Examiner recommends amending the limitations in this way.  

Argument 2: Applicant argues on page 10 that the cited prior art does not teach “storing, within the computer memory, data for a second virtual space that is configured to provide for simultaneous interaction with the plurality of parallel instances” in claim 1.

Response to Argument 2: Respectfully, McQuaid teaches a universe using “instanc[ing] as part of the core story and setting” in order for different environments to “flow.”  There is a common space, main game environment.  McQuaid’s examples of fighting dead heroes and reliving past battles are the plurality of parallel instances.  These past battles are accessed from the main game.  Thus, they simultaneously interact with the main game by being based in the main game.  They also simultaneously interact by “flowing” in the “next-gen [main game] story” and “setting” and “timeline.”  In McQuaid’s holodeck example, player-controlled avatars are implied to teleport from the main game to the instance.  Teleportation is instantaneous, which is another simultaneous interaction between the two game environments.  See rejection below for more details.  
Applicant’s arguments focus on McQuaid’s statements regarding video game plots.  Even if McQuaid’s only teaches video game plots, (which it does not, McQuaid teaches more, see above) the video game plots “flow” together, lead from one to another, or otherwise interact with each other.  This is also simultaneous interaction between the two environments.  
It is noted that the term “simultaneous interaction” is broad, and can mean any sort of interaction, including: connected to each environment, accessing from each environment, player teleportation, and even plot based interactions.  If the Applicant intends for a specific type of interaction, the Examiner recommends amending the limitations in this way.  

This meets the claim limitations as currently claimed, and Applicant's Arguments 1 and 2 filed on 6/15/2022 are not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6, 8-11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al., Patent Number US 6219045 B1, (hereinafter “Leahy”), in view of Guild Wars Nightfall game manual, copyright 2006, published in 2006 (hereinafter “Guild Wars”), in view of Screen captures from YouTube video clip entitled "WoW Glitch - Blood Furnace Instance," 13 pages, uploaded Feb 11, 2007 by user "c0ncept."
Claim 3:  Leahy teaches “A method (i.e. a method [Leahy Claim 1]) for configuring virtual spaces, comprising: 
modeling, in computer memory (i.e. memory [Leahy Col 4 line 25]), a[n]… instance… of a first virtual space (i.e. virtual world view shown in FIG. 1 is part of a virtual world of several rooms [Leahy Col 3 lines 34-35, Fig. 1])…; 
assigning, in the computer memory (i.e. memory [Leahy Col 4 line 25]), each avatar of a first plurality of avatars (i.e. FIG. 1 shows two avatars (and implies a third) [Leahy Col 3 line 31]) to one of the… instance… so that each avatar populates one of the instance… (i.e. FIG. 1 shows two avatars (and implies a third)… [in] a single room [Leahy Col 3 lines 31-33])…;”  
Leahy teaches an instance of a 3-D virtual world with client controlled avatars.  Leahy is silent regarding “a plurality of parallel instances of a first virtual space, wherein each parallel instance of the plurality of parallel instances replicates at least a portion of the first virtual space; 
assigning, in the computer memory, each avatar of a first plurality of avatars to one of the parallel instances so that each avatar populates one of the parallel instances and each of the parallel instances is populated by a subset of the first plurality of avatars, wherein the assigning limits a total number of the first plurality of avatars in each of the subsets;”
Guild Wars teaches “modeling, in computer memory, a plurality of parallel instances of a first virtual space (i.e. districts [Guild Wars 90-91, Fig “District menu” pg. 90] note: District menu shows 3 districts of the same location (3 parallel instances)), wherein each parallel instance of the plurality of parallel instances replicates at least a portion of the first virtual space (i.e. the same location, additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90] note: from the citation and the Figure, Guild Wars shows that additional districts of the same location appear.  A POSITA understands that an additional district of the same location replicates the entire district); 
assigning, in the computer memory, each avatar of a first plurality of avatars to one of the parallel instances so that each avatar populates one of the parallel instances (“Auto-Select Active District” [Guild Wars Fig “District menu” pg. 90]) and each of the parallel instances is populated by a subset of the first plurality of avatars (i.e. When meeting friends, make sure you specify which district you’re in so they can find you easily [Guild Wars Fig “District menu” pg. 90] note: this indicates that an avatar can be in only one instance at a time.  Thus, the parallel instances are populated by a subset of a plurality of avatars), wherein the assigning limits a total number of the first plurality of avatars in each of the subsets (i.e. Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars 90-91, Fig “District menu” pg. 90] note: there is a number of avatars associated with an “overcrowding limit.”  That number is not exceeded to prevent “overcrowding,” and additional districts are opened up at that point);”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the invention of Leahy to include the feature of having the ability to add parallel instances as disclosed by Guild Wars.  
One would have been motivated to do so, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”
Leahy and Guild Wars are silent regarding “modeling, in the computer memory, a second virtual space configured in relation to the plurality of parallel instances  so that at least one object located inside the second virtual space is visible from viewpoints located inside the replicated at least a portion of the first virtual space of each of the parallel instances.”
c0ncept teaches “modeling, in the computer memory, a second virtual space (c0ncept Fig. 1-2 show a character in an non-instanced, main world, in World of Warcraft corresponding to a common space) configured in relation to the plurality of parallel instances (c0ncept Fig. 1-2 show the character approaching a portal, an entrance to an instance, or dungeon, corresponding to the plurality of parallel instances.  The instance is configured as an entrance from the main world) so that at least one object located inside the second virtual space is visible from viewpoints located inside the replicated at least a portion of the first virtual space of each of the parallel instances (c0ncept Fig. 4, 6-9 shows the character from within the instanced dungeon “The Blood Furnace” (see text above the mini-map in the upper right corner).  There is a similar portal in the instanced dungeon leading back to the main world.  Fig. 4, 6-9 show shared graphical portions with Fig. 1-2, (the stone floor, the stairs, cave walls, arched entrance, etc.) when the character is inside the instance, looking out through the portal, looking back into the main world.  These shared graphics overlap between the main world and the instanced dungeon.  Thus, at least one object inside the common space is visible from inside the instance).”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the combination of Leahy and Guild Wars to include the feature of having the ability to display common spaces and objects as disclosed by c0ncept.  
One would have been motivated to do so, before the time of the invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 4:  Leahy, Guild Wars, and c0ncept teach all the limitations of claim 3, above.  Guild Wars teaches “further comprising modeling the second virtual space in the computer memory so that the at least one object is capable of passing into the replicated at least a portion of the first virtual space of each of the plurality of parallel instances (Guild Wars 90 and Fig. “District Menu” show that a character is capable of passing into each of the parallel instances).”  
One would have been motivated to combine Leahy, Guild Wars, and c0ncept, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 6:  Leahy, Guild Wars, and c0ncept teach all the limitations of claim 3, above.  Guild Wars teaches “further comprising: 
storing, in the computer memory, data for an additional parallel instance of the virtual space created to accommodate a second plurality of avatars (i.e. additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90] note: “to accommodate a second plurality of users is interpreted as intended use.  Note2: Guild Wars is a computer game, thus the levels or worlds are stored in computer memory); 
assigning, in the computer memory, each avatar of the second plurality of avatars to the additional parallel instance so that (i) each avatar of the second plurality of avatars populates the additional parallel instance (Guild Wars Fig. “District menu” shows option “Auto-select Active District” which assigns avatars to instances that are not full when a large number of people enter the same location.  Or in other words, assigns a second plurality of avatars to an additional instance) and (ii) a total number of avatars assigned to the additional parallel instance is limited (i.e. Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars 90-91, Fig “District menu” pg. 90] note: there is a number of avatars associated with an “overcrowding limit.”  That number is not exceeded to prevent “overcrowding,” and additional districts are opened up at that point.  Note2: Guild Wars is a computer game, thus instructions to assign avatars are instructions from computer memory).”  
One would have been motivated to combine Leahy, Guild Wars, and c0ncept, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 8:  Leahy, Guild Wars, and c0ncept teach all the limitations of claim 3, above.  Guild Wars teaches “further comprising providing a communication channel between avatars populating different ones of the plurality of parallel instances (i.e. No matter which district you’re in, you can use the chat system to send messages to specific players (whether that’s a “whisper” to a friend or a broadcast to a guild you’ve joined [Guild Wars 90]).”  
One would have been motivated to combine Leahy, Guild Wars, and c0ncept, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 9:  Leahy, Guild Wars, and c0ncept teach all the limitations of claim 3, above.  Guild Wars teaches “further comprising relocating an avatar from a first one of the first plurality of parallel instances to a second one of the first plurality of parallel instances (i.e. When meeting friends, make sure you specify which district you’re in so they can find you easily [Guild Wars 90, Fig. “District Menu] note: a user can pick a district to relocate to).”  
One would have been motivated to combine Leahy, Guild Wars, and c0ncept, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 10:  Leahy teaches “A method (i.e. a method [Leahy Claim 1]) for configuring virtual spaces, comprising: 
storing, in computer memory, data for a[n]… instance… of a first virtual space (i.e. virtual world view shown in FIG. 1 is part of a virtual world of several rooms [Leahy Col 3 lines 34-35, Fig. 1])…; 
assigning, within the computer memory (i.e. memory [Leahy Col 4 line 25]), each avatar of a first plurality of avatars (i.e. FIG. 1 shows two avatars (and implies a third) [Leahy Col 3 line 31]) to one of the… instances so that each avatar populates one of the… instances (i.e. FIG. 1 shows two avatars (and implies a third)… [in] a single room [Leahy Col 3 lines 31-33])…;”
Leahy teaches an instance of a 3-D virtual world with client controlled avatars.  Leahy is silent regarding “storing, in computer memory, data for a plurality of parallel instances of a first virtual space, wherein each parallel instance of the plurality of parallel instances comprises a copy of at least a portion of the first virtual space; 
assigning, within the computer memory, each avatar of a first plurality of avatars to one of the parallel instances so that each avatar populates one of the parallel instances and each of the parallel instances is populated by a subset of the first plurality of avatars, wherein the assigning limits a total number of the first plurality of avatars in each of the parallel instances;”
Guild Wars teaches “storing, in computer memory, data for a plurality of parallel instances of a first virtual space (i.e. districts [Guild Wars 90-91, Fig “District menu” pg. 90] note: District menu shows 3 districts of the same location (3 parallel instances)), wherein each parallel instance of the plurality of parallel instances comprises a copy of at least a portion of the first virtual space (i.e. the same location, additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90] note: from the citation and the Figure, Guild Wars shows that additional districts of the same location appear.  A POSITA understands that an additional district of the same location replicates the entire district); 
assigning, within the computer memory, each avatar of a first plurality of avatars to one of the parallel instances so that each avatar populates one of the parallel instances (“Auto-Select Active District” [Guild Wars Fig “District menu” pg. 90]) and each of the parallel instances is populated by a subset of the first plurality of avatars (i.e. When meeting friends, make sure you specify which district you’re in so they can find you easily [Guild Wars Fig “District menu” pg. 90] note: this indicates that an avatar can be in only one instance at a time.  Thus, the parallel instances are populated by a subset of a plurality of avatars), wherein the assigning limits a total number of the first plurality of avatars in each of the parallel instances (i.e. Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars 90-91, Fig “District menu” pg. 90] note: there is a number of avatars associated with an “overcrowding limit.”  That number is not exceeded to prevent “overcrowding,” and additional districts are opened up at that point);”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the invention of Leahy to include the feature of having the ability to add parallel instances as disclosed by Guild Wars.  
One would have been motivated to do so, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”
Leahy and Guild Wars are silent regarding “storing, within the computer memory, data for a second virtual space configured in relation to the plurality of parallel instances  so that at least one object located inside the second virtual space is visible from viewpoints located inside the copy of at least a portion of the first virtual space of each of the parallel instances.”
c0ncept teaches “storing, within the computer memory, data for a second virtual space (c0ncept Fig. 1-2 show a character in an non-instanced, main world, in World of Warcraft corresponding to a common space) configured in relation to the plurality of parallel instances (c0ncept Fig. 1-2 show the character approaching a portal, an entrance to an instance, or dungeon, corresponding to the plurality of parallel instances.  The instance is configured as an entrance from the main world) so that at least one object located inside the second virtual space is visible from viewpoints located inside the copy of at least a portion of the first virtual space of each of the parallel instances (c0ncept Fig. 4, 6-9 shows the character from within the instanced dungeon “The Blood Furnace” (see text above the mini-map in the upper right corner).  There is a similar portal in the instanced dungeon leading back to the main world.  Fig. 4, 6-9 show shared graphical portions with Fig. 1-2, (the stone floor, the stairs, cave walls, arched entrance, etc.) when the character is inside the instance, looking out through the portal, looking back into the main world.  These shared graphics overlap between the main world and the instanced dungeon.  Thus, at least one object inside the common space is visible from inside the instance).”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the combination of Leahy and Guild Wars to include the feature of having the ability to display common spaces and objects as disclosed by c0ncept.  
One would have been motivated to do so, before the time of the invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 11:  Leahy, Guild Wars, and c0ncept teach all the limitations of claim 10, above.  Guild Wars teaches “further comprising configuring the data for the second virtual space so that the at least one object is capable of passing into the copy of at least a portion of the first virtual space of each of the plurality of parallel instances (Guild Wars 90 and Fig. “District Menu” show that a character is capable of passing into each of the parallel instances).”  
One would have been motivated to combine Leahy, Guild Wars, and c0ncept, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 13:  Leahy, Guild Wars, and c0ncept teach all the limitations of claim 10, above.  Guild Wars teaches “further comprising: 
storing, in the computer memory, data for an additional parallel instance of the virtual space created to accommodate a second plurality of avatars (i.e. additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90] note: “to accommodate a second plurality of users is interpreted as intended use.  Note2: Guild Wars is a computer game, thus the levels or worlds are stored in computer memory); 
assigning, in the computer memory, each avatar of the second plurality of avatars to the additional parallel instance so that (i) each avatar of the second plurality of avatars populates the additional parallel instance (Guild Wars Fig. “District menu” shows option “Auto-select Active District” which assigns avatars to instances that are not full when a large number of people enter the same location.  Or in other words, assigns a second plurality of avatars to an additional instance) and (ii) a total number of avatars assigned to the additional parallel instance is limited (i.e. Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars 90-91, Fig “District menu” pg. 90] note: there is a number of avatars associated with an “overcrowding limit.”  That number is not exceeded to prevent “overcrowding,” and additional districts are opened up at that point.  Note2: Guild Wars is a computer game, thus instructions to assign avatars are instructions from computer memory).”  
One would have been motivated to combine Leahy, Guild Wars, and c0ncept, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 15:  Leahy, Guild Wars, and c0ncept teach all the limitations of claim 10, above.  Guild Wars teaches “further comprising providing a communication channel between avatars populating different ones of the plurality of parallel instances (i.e. No matter which district you’re in, you can use the chat system to send messages to specific players (whether that’s a “whisper” to a friend or a broadcast to a guild you’ve joined [Guild Wars 90]).”  
One would have been motivated to combine Leahy, Guild Wars, and c0ncept, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 16:  Leahy, Guild Wars, and c0ncept teach all the limitations of claim 10, above.  Guild Wars teaches “further comprising relocating an avatar from a first one of the first plurality of parallel instances to a second one of the first plurality of parallel instances (i.e. When meeting friends, make sure you specify which district you’re in so they can find you easily [Guild Wars 90, Fig. “District Menu] note: a user can pick a district to relocate to).”  
One would have been motivated to combine Leahy, Guild Wars, and c0ncept, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leahy, in view of Guild Wars, in view of c0ncept, in view of Rambutaan ("Guild Wars Screenshots (Windows)" [uploaded 5/30/2005], <URL: https://www.mobygames.com/game/windows/guild-wars/screenshots/gameShotId,112396/>) (hereinafter “Rambutaan”).
Claim 7:  Leahy, Guild Wars, and c0ncept teach all the limitations of claim 3, above.  Leahy, Guild Wars, and c0ncept are silent regarding “further comprising in response to receiving data indicating actions of each avatar of the first plurality of avatars from respective corresponding ones of a plurality of client devices, providing data in the computer memory, the data configured to enable the client devices to output an animated display of a corresponding one of the parallel instances and avatars assigned thereto.”
Rambutaan teaches “further comprising in response to receiving data indicating actions of each avatar of the first plurality of avatars from respective corresponding ones of a plurality of client devices, providing data in the computer memory (Rambutaan shows a screenshot of Guild Wars including an action bar at the bottom of the screen with combat actions bound to keys 1-8, as well as plurality of avatars), the data configured to enable the client devices to output an animated display of a corresponding one of the parallel instances and avatars assigned thereto (Rambutaan shows user’s avatar in Ascalon Arena – District 4, one of at least 4 parallel instances of Ascalon Arena in Guild Wars.  User’s avatar in district 4 will perform combat actions (animation) in response to key presses 1-8).”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the combination of Leahy, Guild Wars, and c0ncept to include the feature of having the ability to control avatars with commands as disclosed by Rambutaan.  
One would have been motivated to do so, before the time of the invention because it provides the benefit to control an avatar in a 3-D environment.

Claim 14:  Leahy, Guild Wars, and c0ncept teach all the limitations of claim 10, above.  Leahy, Guild Wars, and c0ncept are silent regarding “further comprising in response to receiving data indicating actions of each avatar of the first plurality of avatars from respective corresponding ones of a plurality of client devices, providing data in the computer memory, the data configured to enable the client devices to output an animated display of a corresponding one of the parallel instances and avatars assigned thereto.”
Rambutaan teaches “further comprising in response to receiving data indicating actions of each avatar of the first plurality of avatars from respective corresponding ones of a plurality of client devices, providing data in the computer memory (Rambutaan shows a screenshot of Guild Wars including an action bar at the bottom of the screen with combat actions bound to keys 1-8, as well as plurality of avatars), the data configured to enable the client devices to output an animated display of a corresponding one of the parallel instances and avatars assigned thereto (Rambutaan shows user’s avatar in Ascalon Arena – District 4, one of at least 4 parallel instances of Ascalon Arena in Guild Wars.  User’s avatar in district 4 will perform combat actions (animation) in response to key presses 1-8).”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the combination of Leahy, Guild Wars, and c0ncept to include the feature of having the ability to control avatars with commands as disclosed by Rambutaan.  
One would have been motivated to do so, before the time of the invention because it provides the benefit to control an avatar in a 3-D environment.

Claims 17, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leahy, in view of Guild Wars, in view of McQuaid (“Brad McQuaid on Instancing!” [published 2005-11-29], <URL: https://web.archive.org/web/20060324110936/http://www.gamergod.com/article.php?article_id=2933>) (hereinafter “McQuaid”).
Claim 17:  Leahy teaches “A method (i.e. a method [Leahy Claim 1]) for configuring virtual spaces, comprising: 
storing, in computer memory, data for a[n]… instance… of a first virtual space (i.e. virtual world view shown in FIG. 1 is part of a virtual world of several rooms [Leahy Col 3 lines 34-35, Fig. 1])…; 
assigning, within the computer memory (i.e. memory [Leahy Col 4 line 25]), each avatar of a first plurality of avatars (i.e. FIG. 1 shows two avatars (and implies a third) [Leahy Col 3 line 31]) to one of the… instances so that each avatar populates one of the… instances (i.e. FIG. 1 shows two avatars (and implies a third)… [in] a single room [Leahy Col 3 lines 31-33])…;”
Leahy teaches an instance of a 3-D virtual world with client controlled avatars.  Leahy is silent regarding “storing, in computer memory, data for a plurality of parallel instances of a first virtual space, wherein each parallel instance of the plurality of parallel instances comprises a copy of at least a portion of the virtual space; 
assigning, within the computer memory, each avatar of a first plurality of avatars to one of the parallel instances so that each avatar populates one of the parallel instances and each of the parallel instances is populated by a subset of the first plurality of avatars, wherein the assigning limits a total number of the first plurality of avatars in each of the parallel instances;”
Guild Wars teaches “storing, in computer memory, data for a plurality of parallel instances of a first virtual space (i.e. districts [Guild Wars 90-91, Fig “District menu” pg. 90] note: District menu shows 3 districts of the same location (3 parallel instances)), wherein each parallel instance of the plurality of parallel instances comprises a copy of at least a portion of the virtual space (i.e. the same location, additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90] note: from the citation and the Figure, Guild Wars shows that additional districts of the same location appear.  A POSITA understands that an additional district of the same location replicates the entire district); 
assigning, within the computer memory, each avatar of a first plurality of avatars to one of the parallel instances so that each avatar populates one of the parallel instances (“Auto-Select Active District” [Guild Wars Fig “District menu” pg. 90]) and each of the parallel instances is populated by a subset of the first plurality of avatars (i.e. When meeting friends, make sure you specify which district you’re in so they can find you easily [Guild Wars Fig “District menu” pg. 90] note: this indicates that an avatar can be in only one instance at a time.  Thus, the parallel instances are populated by a subset of a plurality of avatars), wherein the assigning limits a total number of the first plurality of avatars in each of the parallel instances (i.e. Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars 90-91, Fig “District menu” pg. 90] note: there is a number of avatars associated with an “overcrowding limit.”  That number is not exceeded to prevent “overcrowding,” and additional districts are opened up at that point);”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the invention of Leahy to include the feature of having the ability to add parallel instances as disclosed by Guild Wars.  
One would have been motivated to do so, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”
Leahy and Guild Wars are silent regarding “storing, within the computer memory, data for a second virtual space that is configured to provide for simultaneous interaction with the plurality of parallel instances.”
McQuaid teaches “storing, within the computer memory, data for a second virtual space that is configured to provide for simultaneous interaction with the plurality of parallel instances (i.e. explain why small subsets of your universe are Instanced as part of the core story and setting... make it flow, make it expected. An example? The Star Trek Holodeck or the X-Men’s Danger Room. These are environments that are supposed to have pocket universes in them, and they need to fit the world, but not need to fit the chronology or absolute setting… Fight dead super heroes in the Danger Room, reliving past battles. Fight in the first war against the Romulans in the Enterprise-D’s Holodeck, even though the main game is based in the next-gen timeline [McQuaid] note: a second virtual space is a common space, or the un-instanced main game “environment.”  The plurality of instances are the “pocket universes.”  The pocket universes “fit the world” and are accessed from the main game environment; thus, they simultaneously interact with the main game by being based in the main game.  They also simultaneously interact by “flowing” in the “next-gen [main game] story” and “setting” and “timeline”).”
It would have been obvious to a person of ordinary skill in the art before the time of invention to modify the combination of Leahy and Guild Wars to include the feature of having the ability to have virtual spaces interact with instances as disclosed by McQuaid.  
One would have been motivated to do so, before the time of invention because it provides the benefit so that the transition to instances are immersive; so that they “flow” and “fit the world [McQuaid].”

Claim 21:  Leahy, Guild Wars, and McQuaid teach all the limitations of claim 17, above.  Guild Wars teaches “further comprising: 
storing, in the computer memory, data for an additional parallel instance of the virtual space created to accommodate a second plurality of avatars (i.e. additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90] note: “to accommodate a second plurality of users is interpreted as intended use.  Note2: Guild Wars is a computer game, thus the levels or worlds are stored in computer memory); 
assigning, in the computer memory, each avatar of the second plurality of avatars to the additional parallel instance so that (i) each avatar of the second plurality of avatars populates the additional parallel instance (Guild Wars Fig. “District menu” shows option “Auto-select Active District” which assigns avatars to instances that are not full when a large number of people enter the same location.  Or in other words, assigns a second plurality of avatars to an additional instance) and (ii) a total number of avatars assigned to the additional parallel instance is limited (i.e. Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars 90-91, Fig “District menu” pg. 90] note: there is a number of avatars associated with an “overcrowding limit.”  That number is not exceeded to prevent “overcrowding,” and additional districts are opened up at that point.  Note2: Guild Wars is a computer game, thus instructions to assign avatars are instructions from computer memory).”  
One would have been motivated to combine Leahy, Guild Wars, and McQuaid, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 23:  Leahy, Guild Wars, and McQuaid teach all the limitations of claim 17, above.  Guild Wars teaches “further comprising providing a communication channel between avatars populating different ones of the plurality of parallel instances (i.e. No matter which district you’re in, you can use the chat system to send messages to specific players (whether that’s a “whisper” to a friend or a broadcast to a guild you’ve joined [Guild Wars 90]).”  
One would have been motivated to combine Leahy, Guild Wars, and McQuaid, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 24:  Leahy, Guild Wars, and McQuaid teach all the limitations of claim 17, above.  Guild Wars teaches “further comprising relocating an avatar from a first one of the first plurality of parallel instances to a second one of the first plurality of parallel instances (i.e. When meeting friends, make sure you specify which district you’re in so they can find you easily [Guild Wars 90, Fig. “District Menu] note: a user can pick a district to relocate to).”  
One would have been motivated to combine Leahy, Guild Wars, and McQuaid, before the time of invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leahy, in view of Guild Wars, in view of McQuaid, in view of c0ncept.
Claim 18:  Leahy, Guild Wars, and McQuaid teach all the limitations of claim 17, above.  Leahy, Guild Wars, and McQuaid are silent regarding “further comprising configuring the data for the second virtual space so that at least one object located inside the second virtual space is visible from viewpoints located inside the copy of at least a portion of the first virtual space of each of the parallel instances.”
c0ncept teaches “further comprising configuring the data for the second virtual space (c0ncept Fig. 1-2 show a character in a non-instanced, main world, in World of Warcraft corresponding to a common space.  c0ncept Fig. 1-2 show the character approaching a portal, an entrance to an instance, or dungeon, corresponding to the plurality of parallel instances.  The instance is configured as an entrance from the main world) so that at least one object located inside the second virtual space is visible from viewpoints located inside the copy of at least a portion of the first virtual space of each of the parallel instances (c0ncept Fig. 4, 6-9 shows the character from within the instanced dungeon “The Blood Furnace” (see text above the mini-map in the upper right corner).  There is a similar portal in the instanced dungeon leading back to the main world.  Fig. 4, 6-9 show shared graphical portions with Fig. 1-2, (the stone floor, the stairs, cave walls, arched entrance, etc.) when the character is inside the instance, looking out through the portal, looking back into the main world.  These shared graphics overlap between the main world and the instanced dungeon.  Thus, at least one object inside the common space is visible from inside the instance)”
It would have been obvious to a person of ordinary skill in the art before the time of invention to modify the combination of Leahy, Guild Wars, and McQuaid to include the feature of having the ability to include the feature of having the ability to display common spaces and objects as disclosed by c0ncept.  
One would have been motivated to do so, before the time of the invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 19:  Leahy, Guild Wars, McQuaid, and c0ncept teach all the limitations of claim 18, above.  Guild Wars teaches “further comprising configuring the data for the second virtual space so that the at least one object is capable of passing into the copy of at least a portion of the first virtual space of each of the plurality of parallel instances (Guild Wars 90 and Fig. “District Menu” show that a character is capable of passing into each of the parallel instances).”  
One would have been motivated to combine Leahy, Guild Wars, McQuaid, and c0ncept, before the time of invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leahy, in view of Guild Wars, in view of McQuaid, in view of Rambutaan.
Claim 22:  Leahy, Guild Wars, and McQuaid teach all the limitations of claim 17, above.  Leahy, Guild Wars, and McQuaid are silent regarding “further comprising in response to receiving data indicating actions of each avatar of the first plurality of avatars from respective corresponding ones of a plurality of client devices, providing data in the computer memory, the data configured to enable the client devices to output an animated display of a corresponding one of the parallel instances and avatars assigned thereto.”
Rambutaan teaches “further comprising in response to receiving data indicating actions of each avatar of the first plurality of avatars from respective corresponding ones of a plurality of client devices, providing data in the computer memory (Rambutaan shows a screenshot of Guild Wars including an action bar at the bottom of the screen with combat actions bound to keys 1-8, as well as plurality of avatars), the data configured to enable the client devices to output an animated display of a corresponding one of the parallel instances and avatars assigned thereto (Rambutaan shows user’s avatar in Ascalon Arena – District 4, one of at least 4 parallel instances of Ascalon Arena in Guild Wars.  User’s avatar in district 4 will perform combat actions (animation) in response to key presses 1-8).”
It would have been obvious to a person of ordinary skill in the art before the time of invention to modify the combination of Leahy, Guild Wars, and McQuaid to include the feature of having the ability to control avatars with commands as disclosed by Rambutaan.  
One would have been motivated to do so, before the time of the invention because it provides the benefit to control an avatar in a 3-D environment.

Allowable Subject Matter
Claims 5, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Neither Leahy, Guild Wars, Rambutaan, c0ncept, nor McQuaid anticipate nor render obvious the combination set forth in dependent claims 5, 12, and 20 having the features of a plurality of parallel instances replicating a portion of a first virtual space, assigning avatars to the parallel instances, limiting the population of the instances, viewing an object inside a second virtual space from inside a parallel instance, passing an object into each of the parallel instances, and replicating an object that is passed into each parallel instance into multiple copies of itself.  Specifically, objects passing into parallel instances are traditionally limited to one of the copies of the parallel instance.  The ability to replicate an object passing from an un-instanced virtual word, duplicated into each parallel instance, in combination with other limitations in the independent and dependent claims not specifically mentioned, were not expressly taught nor rendered obvious by the prior art teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171